       Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 1 of 15. PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

                                )
CHRISTOPHER DAYTON              )                   CIVIL ACTION
                                )
             Plaintiff,         )                   CASE NO. :
                                )                   JUDGE
                                )
        vs.                     )                   MAGISTRATE JUDGE
                                )
                                )                   JURY TRIAL DEMANDED
ISABELLA AND NATALIE’S PIZZERIA )
INC.                            )
                                )
d/b/a ITALIAN GARDEN            )
                                )
and                             )
                                )
CHRISTOPHER HENDERSHOT          )
                                )
                                )
              Defendants.       )
                                )
                                )

         COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
           AND THE OHIO MINIMUM FAIR WAGE STANDARDS ACT

       Plaintiff CHRISTOPHER DAYTON (“Plaintiff”) brings his action to recover monetary

damages, liquidated damages and costs, including reasonable attorneys’ fees against Defendants

CHRISTOPHER HENDERSHOT (“Defendant Hendershot”) and ISABELLA AND

NATALIE’S PIZZERIA, d/b/a ITALIAN GARDEN (“Defendant Italian Garden” or “Italian

Garden”), an Ohio Corporation, seeking all available relief under the Fair Labor Standards Act of

1938 (“FLSA”), 29 U.S.C. §§ 201, et seq., the Ohio Minimum Fair Wage Standards Act (“the

Ohio Wage Act”) O.R.C. §4111 et seq., the Ohio Prompt Pay Act (“OPPA”), O.R.C. § 4113.15

and the Ohio Constitution, Oh. Const. Art. II, §34a. The Ohio Wage Act and the OPPA will be

collectively referred to the “Ohio Acts.” The following allegations are based on personal

                                               1
          Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 2 of 15. PageID #: 2



knowledge as to Plaintiffs’ own conduct and are made on information and belief as to the acts of

others.

                                             PARTIES

          1.    Plaintiff Christopher Dayton is an adult individual residing in Garrettsville, Ohio

(Portage County) and has been a resident of Garrettsville during all times relevant to this

complaint.

          2.    Defendant Isabella and Natalie’s Pizzeria, Inc., d/b/a Italian Garden, is a for-profit

corporation incorporated in the State of Ohio and doing business in this judicial district. It can be

served to its principal place of business at 8116 Main Street, Garrettsville, OH 44231 (Portage

County) to the attention of its incorporator, Christopher A. Hendershot.

          3.    During all relevant times, Defendant Hendershot has been owner, manager, and

operator of Italian Garden. Defendant Hendershot’s business activities take place in this judicial

district. Defendant Hendershot may be served at his residence of 9302 W. Center St., Windham,

OH 44288 (Portage County).

          4.    Defendant Italian Garden and Defendant Henderson will hereinafter be referred to

collectively as “Defendants.”

                                   JURISDICTION AND VENUE

          5.    Subject matter jurisdiction in this case is based on 28 U.S.C. § 1331 as this action

arises under the FLSA.

          6.    Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over the

Ohio state law claims asserted by Plaintiff, as these claims are so related to the federal claims

that they form part of the same case or controversy.

          7.    Defendant Italian Garden is a for-profit corporation incorporated in the State of

Ohio and does business in this judicial district. .
                                                  2
        Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 3 of 15. PageID #: 3



        8.      This Court has personal jurisdiction over Defendant Hendershot because he is a

resident of this judicial district and owns and operates his business in this judicial district.

        9.      Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District of Ohio

because the events forming the basis of the suit occurred in this judicial district and Defendants

reside and are operating in this judicial district.

                                        FACTUAL ALLEGATIONS

        10.     Defendants are jointly engaged in operating a restaurant doing business as Italian

Garden, which has three locations: 8116 Main Street, Garrettsville, Ohio 44231; 10511 Main

Street, Mantua, Ohio 44255; and 1730 Goodyear Blvd, Goodyear Heights, Ohio 44305.

        11.     During relevant times, Defendants, jointly and individually, have been an

“enterprise engaged in commerce or in the production of goods for commerce” as defined under

29 U.S.C. § 203(s)(1).

        12.     During relevant times, Defendants have been joint employers of Plaintiffs within

the meaning of 29 U.S.C. § 203(d).

        13.     Defendants, jointly and individually, operate and control an enterprise and

employs employees engaged in commerce or in the production of goods for commerce, or have

had employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person; and Defendants have had an annual gross

volume of sales made or business done of not less than $500,000 per year (exclusive of excise

taxes at the retail level).

        14.     During all relevant times, Defendant Hendershot has been a resident of Portage

County and has owned and operated Italian Garden in Portage County.

        15.     During all relevant times, Defendant Hendershot had operational control over

significant aspects of the day-to-day functions of Italian Garden.
                                                      3
         Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 4 of 15. PageID #: 4



         16.   During all relevant times, Defendant Hendershot had the authority to hire, fire,

and discipline employees, including Plaintiff.

         17.   During all relevant times, Defendant Hendershot had the authority to set rates and

methods of compensation, including that of Plaintiff.

         18.   During all relevant times, Defendant Hendershot had the authority to control the

work schedules, including those of Plaintiff.

         19.   During all relevant times, Defendant Hendershot had the authority to control the

employment conditions, including those of Plaintiff.

         20.   During all relevant times, Defendant Hendershot had the authority and

responsibility to direct the activities of the employees, including those of Plaintiff.

         21.   During all relevant times, Defendant Hendershot was ultimately responsible for

the maintenance of employment records, including records concerning Plaintiff.

         22.   During all relevant times, Defendants jointly hired Plaintiff, controlled his work

schedule and conditions of employment, and determined the rate and method of the payment of

wages.

         23.   During all relevant times, Defendants jointly maintained control, oversight and

direction over Plaintiff, including the promulgation and enforcement of policies affecting the

payment of wages for overtime compensation.

         24.   During all relevant times, Defendants mutually benefitted from the work

performed by Plaintiff.

         25.   During all relevant times, Defendants did not act entirely independent of each

other and were not completely disassociated with respect to the work of Plaintiff.

         26.   During all relevant times, Defendants share the services of Plaintiff.



                                                  4
        Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 5 of 15. PageID #: 5



        27.     During all relevant times, Defendants acted directly or indirectly in the interest of

each other in relation to Plaintiff.

        28.     Defendants are required by the FLSA, the Ohio Wage Act and the Ohio

Constitution to keep records of the hours worked by Plaintiff, but Defendants did not keep all

such records.

        29.     During relevant times, Defendants expressed to Plaintiff that he was prohibited

from clocking in when performing some compensable work because he was performing work

that benefitted Plaintiff’s own family, despite the fact that Plaintiff’s family paid for the food

they ordered from the restaurant and despite the fact that Plaintiff had to prepare and deliver the

food during off-hours.

        30.     During all relevant times, Plaintiff was jointly employed by Defendants as an

hourly and non-exempt employee from approximately January 28, 2018 to July 30, 2018.

        31.     Plaintiff was paid a “salary” of $1,150 bi-weekly, which never changed, even

during workweeks in which Plaintiff worked over forty (40) hours.

        32.     Plaintiff was originally hired as a “Store Manager” after he was recruited by

Defendant Hendershot and persuaded to leave his prior job to work at Italian Garden.

        33.     However, Plaintiff did not perform managerial duties that would exclude him

from FLSA or Ohio Wage Act coverage.

        34.     Plaintiff did not manage two or more full-time Italian Garden employees or their

equivalent.

        35.     Italian Garden employees regarded Defendant Hendershot as the manager, which

indicates that Defendant Hendershot never intended to nor treated Plaintiff as a manager of the

restaurant.



                                                  5
       Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 6 of 15. PageID #: 6



   36. In fact, at one point in time Defendant Hendershot asked Plaintiff if he would be willing

       to become a full-time driver.

   37. Plaintiff did not have authority to hire or fire employees.

       38.     Plaintiff did not have authority to set the schedule of employees.

       39.     Plaintiff did not have authority to discipline employees.

       40.     Plaintiff did not have authority to direct the daily duties of other employees.

       41.     When Plaintiff had an issue with another employee, he would speak with

Defendant Hendershot directly and Defendant Hendershot would handle the situation.

       42.     When other employees at Italian Garden had an issue related to their employment,

they would speak directly to Defendant Hendershot about the issue.

       43.     Plaintiff’s primary duties did not include the exercise of judgment or discretion as

to matters of significance concerning the business operations of Defendants or Defendants’

customers.

       44.     Plaintiff’s primary duties included serving, busing, preparing food to be cooked

later, cooking, unlocking and opening the store, locking and closing the store, cleaning, running

the cash register, turning on equipment, folding and disposing of boxes, driving food as part of

the restaurants delivery service, and other restaurant related non-exempt work.

       45.     Plaintiff spoke with Defendant Hendershot about overtime compensation, and

Defendant Hendershot agreed to pay him in cash for hours worked over forty (40) in a

workweek, however, this only occurred a few times and there are overtime hours for which

Plaintiff remains uncompensated.

       46.     On a few occasions, Plaintiff was not paid for hours worked outside of his

normally scheduled working hours.



                                                 6
        Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 7 of 15. PageID #: 7



        47.     For example, there were a few Sundays that Plaintiff worked on behalf of

Defendants to prepare food and sell it to Plaintiff’s family for events like a graduation party and

a birthday party, which profited Defendants’ business. Plaintiff was not compensated for the

hours spent working to prepare the food for these orders.

        48.     During relevant times, Defendants’ conduct resulted in their failure to pay

Plaintiff for all hours worked at the applicable federal or Ohio minimum wages in a workweek,

and failure to pay Plaintiff overtime compensation of a rate of not less than one and one half his

regular rate for hours worked over 40 in a workweek.

        49.     During all relevant times, Defendants jointly deprived Plaintiff of compensation

for more than thirty (30) days in violation of the OPPA.

        50.     Defendants’ wrongful acts and/or omissions, as alleged herein, were not made in

good faith or in conformity with and in reliance on any written administrative regulation, order,

ruling, approval, or interpretation by the U.S. Department of Labor, Ohio Department of

Commerce or any administrative practice or enforcement policy of such departments.

        51.     Plaintiff’s exact total of unpaid hours, including minimum wage and overtime

compensation, is largely unknown at this time, as many of the records necessary to make such

precise calculations are in the possession of Defendants or were not kept by Defendants.

                                         COUNT I
                             (Minimum Wage Violations of the FLSA)

        52.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint, as

if fully set forth herein.

        53.     During relevant times, Defendants jointly employed Plaintiff.

        54.     During relevant times, Plaintiff was required by Defendants to work, and

regularly did work, unrecorded and unpaid, off-the-clock hours in workweeks.

                                                 7
        Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 8 of 15. PageID #: 8



        55.     During relevant times, Defendants have been employers covered by the minimum

wage requirements set forth in the FLSA.

        56.     During relevant times, Plaintiff was an employee covered by the minimum wage

protections set forth in the FLSA.

        57.     During relevant times, Plaintiff was not exempt from receiving FLSA minimum

wage benefits because, inter alia, they were not “executive,” “computer,” “administrative,”

“professional” or “computer” employees, as those terms are defined under the FLSA. See 29

C.F.R. §§ 541.0, et seq.

        58.     During relevant times, Plaintiff was not exempt under any other exemptions.

        59.     During relevant times, Defendants jointly failed to pay Plaintiff the minimum

wage for all hours worked in a workweek, in violation of the FLSA.

        60.     Defendants’ policy and practice, described herein, were willful, intentional,

unreasonable, arbitrary and in bad faith.

        61.     Plaintiff has been harmed and continues to be harmed by Defendants acts or

omissions described herein.

        62.     As a result of the foregoing, Plaintiff was illegally denied minimum wage

compensation earned, in such amounts to be determined at trial, and is entitled to recovery of

total unpaid amounts, liquidated damages, prejudgment interest, costs, reasonable attorney’s fees

and other compensation pursuant to 29 U.S.C. § 216(b).

                                                COUNT II
                                     (Overtime Violations of the FLSA)

        63.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint, as

if fully set forth herein.

        64.     During relevant times, Defendants jointly employed Plaintiff.

                                                 8
       Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 9 of 15. PageID #: 9



       65.     During relevant times, Plaintiff was required by Defendants to work, and did

work, unrecorded and unpaid, off-the-clock hours in workweeks.

       66.     During relevant times, Plaintiff was required by Defendants to work more than 40

hours in a workweek.

       67.     During relevant times, Defendants have been joint employers covered by the

overtime requirements set forth in the FLSA.

       68.     During relevant times, Defendants have been employers covered by the overtime

requirements set forth in the FLSA.

       69.     During relevant times, Plaintiff was an employee covered by the overtime

protections set forth in the FLSA.

       70.     During relevant times, Plaintiff was not exempt from receiving FLSA overtime

benefits because, inter alia, they were not “executive,” “computer,” “administrative,”

“professional” or “computer” employees, as those terms are defined under the FLSA. See 29

C.F.R. §§ 541.0, et seq.

       71.     During relevant times, Plaintiff was not exempt under any other exemptions.

       72.     During relevant times, Defendants failed to pay Plaintiff overtime compensation

at time and a half (1.5) of her regular rate of pay for hours worked in excess of 40 in a

workweek, in violation of the FLSA.

       73.     Defendants’ policy and practice, described herein, were willful, intentional,

unreasonable, arbitrary and in bad faith.

       74.     Plaintiff has been harmed and continues to be harmed by Defendants’ acts or

omissions described herein.

       75.     As a result of the foregoing, Plaintiff was illegally denied overtime compensation

earned, in such amounts to be determined at trial, and is entitled to recovery of total unpaid
                                               9
      Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 10 of 15. PageID #: 10



amounts, liquidated damages, prejudgment interest, costs, reasonable attorney’s fees and other

compensation pursuant to 29 U.S.C. § 216(b).

                                          COUNT III
              (Minimum Wage Violations of the Ohio Wage Act and the Ohio Constitution)

        76.      Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint, as

if fully set forth herein.

        77.      The Ohio Wage Act requires that covered employees be compensated for every

hour worked in a workweek. See O.R.C. §§ 4111 et seq.

        78.      During relevant times, Plaintiffs was covered employees entitled to protections of

the Ohio Wage Act and the Ohio Constitution Art. II, § 34.

        79.      During relevant times, Defendants were entities covered by the Ohio Constitution

Art. II, § 34; Plaintiff was employed by Defendants within the meaning of the Ohio Constitution

Art. II, § 34.

        80.      During relevant times, Defendants were covered employers required to comply

with the Ohio Wage Act’s and the Ohio Constitution’s mandates.

        81.      During relevant times, Plaintiff was not exempt from receiving the Ohio

minimum wage because, inter alia, they were not “executive,” “administrative,” “professional,”

“outside sales” or “computer” employees, as those terms are defined under the FLSA. See

O.R.C. § 4111.03(A); see also 29 C.F.R. §§ 541.0, et seq.

        82.      During relevant times, Plaintiff was not exempt under any other exemption.

        83.      During relevant times, Plaintiff was jointly employed by Defendants.

        84.      During relevant times, Plaintiff was required by Defendants to work, and

regularly did work, unrecorded and unpaid, off-the-clock hours in a workweek.




                                                 10
      Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 11 of 15. PageID #: 11



        85.     During relevant times, Defendants failed to pay Plaintiff at least the Ohio

minimum wage per hour for all hours worked in a workweek, in violation of Ohio law.

        86.     Defendants’ policy and practice, described herein, were willful, intentional,

unreasonable, arbitrary and in bad faith.

        87.     Plaintiff has been harmed and continues to be harmed by Defendants’ acts or

omissions described herein.

        88.     As a result of the foregoing, Plaintiff was illegally denied the Ohio minimum

wage, in such amounts to be determined at trial, and are entitled to recovery of total unpaid

amounts, plus and additional two-times the unpaid wages, costs, reasonable attorney’s fees and

other compensation pursuant to O.R.C. §4111.14(J).

                                             COUNT IV
                              (Overtime Violations of the Ohio Wage Act)

        89.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint, as

if fully set forth herein.

        90.     During relevant times, Plaintiff was jointly employed by Defendants.

        91.     During relevant times, Defendants were employers covered by the overtime

requirements set forth in the Ohio Wage Act.

        92.     The Ohio Wage Act requires that employees receive overtime compensation “not

less than one and one-half times” (1.5) the employee’s regular rate of pay for all hours worked

over forty (40) in one workweek, “in the manner and methods provided in and subject to the

exemptions of section 7 and section 13 of the Fair Labor Standards Act of 1937.” See O.R.C. §

4111.03(A); see also 29 U.S.C. § 207(a)(1).

        93.     During relevant times, Plaintiff was a covered employee entitled to the Ohio

Wage Act’s protection.

                                                11
       Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 12 of 15. PageID #: 12



        94.      As an employee for Defendants, Plaintiff worked in excess of the maximum

weekly hours permitted under O.R.C. §4111.03, but was not paid overtime wages for this time

spent working.

        95.      Defendants failed to pay Plaintiff overtime compensation at time and a half (1.5)

of her regular rate of pay for hours in a work week in excess of 40 in a workweek.

        96.      Defendants willfully violated Ohio law in the withholding of overtime

compensation.

        97.      Plaintiff has been harmed and continues to be harmed by Defendants’ acts or

omissions described herein.

        98.      The exact total amount of overtime compensation that Defendants failed to pay

Plaintiff is unknown at this time, as many of the records necessary to make such precise

calculations are in the possession of Defendants or were not kept by Defendants.

        99.      Pursuant to the Ohio Revised Code, Plaintiff is entitled to attorneys’ fees and

costs incurred; and request all unpaid overtime compensation and other relief as allowed by Ohio

law.

                                                  COUNT V
                                           (Violation of the OPPA)
        100.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint, as

if fully set forth herein.

        101.     During relevant times, Plaintiff was jointly employed by Defendants.

        102.     During relevant times, Defendants were entities covered by the OPPA and

Plaintiff was employed by Defendants within the meaning of the OPPA.

        103.     The OPPA requires that the Defendants pay Plaintiff all wages, including

minimum wages and overtime, on or before the first day of each month, for wages earned by

him during the first half of the preceding month ending with the fifteenth day thereof, and on
                                                 12
      Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 13 of 15. PageID #: 13



or before the fifteenth day of each month, for wages earned by him during the last half of the

preceding calendar month. See O.R.C. § 4113.15(A).

        104.    During relevant times, Plaintiff was not paid wages, either a minimum wage or

overtime wages at one and one-half times the applicable regular rate, within thirty (30) days of

performing the work. See O.R.C. §4113.15(B).

        105.    Plaintiff’s unpaid wages remain unpaid for more than thirty (30) days beyond their

regularly scheduled payday.

        106.    Plaintiff has been harmed and continued to be harmed by Defendants’ acts or

omissions described herein.

        107.    In violating the OPPA, Defendants acted willfully, without a good faith basis and

with reckless disregard of clearly applicable Ohio law.

                                              COUNT VI
                             (Recordkeeping Violations of the Ohio Wage Act)

        108.    Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint, as

if fully set forth herein.

        109.    The Ohio Wage Act requires employers to maintain and preserve payroll or

other records containing, among other things, the hours worked each workday and the total

hours worked each workweek. See O.R.C. § 4111.08; and Ohio Rev. Code §§4111.14(G) &

(H). See also, 29 C.F.R. §§ 516.2 et seq.

        110.    During relevant times, Defendants were covered employers, and jointly and

severally required to comply with the Ohio Wage Act’s mandates.

        111.    During relevant times, Plaintiff was a covered employee entitled to the

protections of the Ohio Wage Act.




                                                13
      Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 14 of 15. PageID #: 14



       112.    During relevant times, Defendants jointly violated the Ohio Wage Act with

respect to Plaintiff by requiring Plaintiff to perform compensable off-the-clock work; thereby

failing to properly maintain accurate records of all hours that Plaintiff worked each workday

and within each workweek.

       113.    In violating the Ohio Wage Act, Defendants jointly acted willfully and with

reckless disregard of clearly applicable Ohio Wage Act provisions.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for declaratory relief and damages as follows:

       (A)     A declaratory judgment that Defendants’ conduct alleged herein, jointly and

severally, violate the FLSA, the Ohio Wage Acts, and the Ohio Constitution.

       (B)     An order for injunctive relief ordering Defendants to end all of the illegal conduct

alleged herein pursuant to FLSA, the Ohio Wage Acts, and the Ohio Constitution; and requiring

Defendants to follow such laws going forward;

       (C)     An order directing Defendants, at their own expense, to investigate and account

for the number of hours actually worked by Plaintiff per workweek;

       (D)     Judgment against Defendants, jointly and severally, for damages for all unpaid

minimum wage and/or overtime compensation owed to Plaintiff during the applicable statutory

period under the FLSA 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et

seq., the Ohio Wage Acts and the Ohio Constitution;

       (E)     Judgment against Defendants, jointly and severally, for liquidated damages

pursuant to the FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et

seq., in an amount equal to all unpaid minimum wage and overtime compensation owed to

Plaintiff during the applicable statutory period;



                                                    14
      Case: 5:18-cv-02412-JRA Doc #: 1 Filed: 10/18/18 15 of 15. PageID #: 15



       (F)     Judgment against Defendants, jointly and severally, for all unpaid minimum wage

and/or overtime compensation and any liquidated damages allowed by Ohio law for Plaintiff,

including but not limited to liquidated damages provided O.R.C. §4111.14(J);

       (G)     An order directing Defendants to pay reasonable attorney’s fees and all costs

connected with this action;

       (H)     Judgment for any and all civil penalties to which Plaintiff may be entitled; and

       (I)     Such other and further relief as to this Court may deem necessary, just and proper.

                                      DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all questions of fact raised by the Complaint.



October 18, 2018                      Respectfully submitted,



                                      s/ Robert E. DeRose
                                      Robert E. DeRose (OH Bar No. 0055214)
                                      Jessica R. Doogan (OH Bar No. 0092105)
                                      BARKAN MEIZLISH HANDELMAN
                                      GOODIN DEROSE WENTZ, LLP
                                      250 East Broad Street, 10th Floor
                                      Columbus, Ohio 43215
                                      Telephone: (614) 221-4221
                                      Facsimile: (614) 744-2300
                                      bderose@barkanmeizlish.com
                                      jdoogan@barkanmeizlish.com




                                                15
